Citation Nr: 0611060	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-39 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for varicosities of 
the left greater saphenous system, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
hematoma, residuals, crush injury, left lower extremity 
anterior surface, below the knee.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
October 1975.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for varicosities of the greater saphenous system, on the left 
and hematoma, residuals of a crush injury to the left lower 
extremity.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in 
September 2005.  A transcript of that hearing is of record 
and associated with the claims folder.  

This case is now ready for appellate review. 


FINDINGS OF FACT

1.  Varicosities of the greater saphenous system on the left 
are productive of persistent edema, incompletely relieved by 
elevation; stasis pigmentation or eczema with or without 
ulceration is not shown.  

2.  Hematoma, residual of a crush injury in the left lower 
extremity is not analogous to an extensive muscle hernia.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicosities of the greater saphenous system on the left 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.104 (Diagnostic Code 7120) (2005).  

2.  The criteria for a compensable evaluation for hematoma, 
residual of a crush injury in the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.27, 4.73 (Diagnostic Code 5326) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and the 
supplemental statement of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the appellant in 
January 2004, February 2004, and January 2005, which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
duty to assist, the letters informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for increased ratings.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper subsequent VA process was also performed as 
to the claims.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and an examination report is in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at VA 
hearing, and did so before the RO in January 2004 and again 
at Travel Board hearing before the undersigned Acting VLJ in 
September 2005.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claims on appeal, any question as 
to the effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Increased Ratings

In a rating decision of June 1992, service connection was 
granted for varicosities of the left calf.  A noncompensable 
rating was assigned , effective November 1991.  By rating 
decision of December 1982, service connection was granted for 
hematoma, residual crush injury in the left lower extremity 
anterior surface just below the knee, and assigned a 
noncompensable rating, effective November 1991.  A 10 percent 
rating was granted for varicosities of the greater saphenous 
system on the left, effective from November 1991.  By rating 
decision of May 2001, the veteran's rating for varicosities 
of the greater saphenous system on the left, was increased to 
20 percent, effective March 2000.  These ratings remain in 
effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Where VA's Rating Schedule does not 
list a specific disability, the disability is rated under 
criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  38 C.F.R. § 
4.20.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.


a.  Varicose veins

The veteran's varicosities of the greater saphenous system on 
the left, have been evaluated as 20 percent disabling, under 
the provisions of 38 C.F.R. § 4.104, DC 7120.  Under this 
code, a 20 percent evaluation is warranted for persistent 
edema incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating is 
warranted when the condition is manifested by massive board- 
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2005).

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.  

After review of the medical evidence of record, an increased 
rating for the veteran's varicosities of the greater 
saphenous system on the left, is not warranted.  

The veteran's outpatient treatment records from July 2002 to 
October 2004, show that the veteran was seen on a regular 
basis for saphenous nerve block.  He underwent a VA 
examination in February 2004.  Around his left calf muscles, 
he had a nest of small varicosities, the largest 1 cm. in 
diameter.  He had none above his knee and had additional 
hemodynamically insignificant small varicosities around his 
ankle.  His pedal pulses were palpable and there was no 
evidence of increased pigmentation or evidence of eczema or 
ulceration.  There also was no evidence of subcutaneous 
induration or persistent edema or borderline edema.  He had 
at most, at the time of the examination, trace edema around 
the ankle.  The diagnosis was superficial varicosities 
involving the lower left leg greater saphenous system without 
significant secondary effects.  

He was seen by his private physicians Davidus duplex imaging 
indicate that there was a moderate to large saphenous vein 
varicosities P. Dean, MD, and Edwin Barron, Jr., MD.  
Although both physicians and veno, that the veteran has 
considerable pain, and that ablation of the saphenous vein 
had been recommended, no stasis pigmentation or eczema was 
noted.  No ulceration was seen.  He was, however, noted to 
have 1 to 2 + lower extremity edema.

The veteran testified at a RO hearing in January 2004 and at 
a Travel Board hearing in September 2005.  At both hearings, 
the veteran continued to make complaints of pain, which has 
been considered in the schedular evaluation of the veteran's 
varicose veins.  The necessary elements for an increase 
rating to 40 percent, which include stasis pigmentation, 
eczema, with or without ulceration, have not been shown.  

Further, the Board finds that there is no showing that the 
veteran's varicosities of the greater saphenous system on the 
left, has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability has not warranted frequent periods of 
hospitalization, so as to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
specifically noted he had no surgery of the varicose veins, 
he has not missed much work and the other evidence of record 
does not show that this condition interferes markedly with 
his employment as a respiratory therapist.  He relates that 
he sees his doctors periodically and he does have to elevate 
his leg.  Thus, the Board finds that the currently assigned 
rating of 20 percent for his left leg adequately compensates 
the veteran for the severity of his varicose vein disability.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


b.  Hematoma, residual of a crush injury to the lower left 
extremity

The veteran's hematoma, residual of a crush injury to the 
left lower extremity anterior surface, below the knee has 
been evaluated as noncompensable under the provisions of 38 
C.F.R. § 4.73, DC 5327.  Under this code, rating for a muscle 
hernia, requires an extensive hernia of the muscle without 
injury to the muscle, to warrant a 10 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5326 (2005).

In this case, the veteran has not been found to have an 
extensive muscle hernia at any time during this rating 
period.  Although the veteran testified at his most recent 
Travel Board hearing in September 2005 that there was a 
tremendous hematoma of the left leg and that he had pain and 
numbness as a result, the VA examination of February 2004 
described the hematoma as a small nodule, approximately 1 cm. 
in diameter.  It has also been variously described as 
effusion below the knee.  However, a disability analogous to 
an extensive hernia, necessary for a compensable rating, has 
not been shown.  

Again, the hematoma of the left lower extremity has not 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  He has not been hospitalized, or 
missed much work related to this medical condition.  It is 
appropriately rated on a schedular basis as noncompensable 
and is evident of no more.  Therefore, a compensable rating 
for hematoma, residuals of a crush injury, left lower 
extremity anterior surface, below the knee is not warranted.  


ORDER

An increased rating for varicosities of the left greater 
saphenous system, is denied.  

A compensable rating for hematoma, residuals, crush injury, 
left lower extremity anterior surface, below the knee, is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


